--------------------------------------------------------------------------------

Exhibit 10.1



Bionano Genomics, Inc.
 
2020 Inducement Plan
 
Adopted by the Board of Directors: August 20, 2020



1.
General.

 
(a)         Eligible Award Recipients.  The only persons eligible to receive
grants of Awards under this Plan are individuals who satisfy the standards for
inducement grants under Nasdaq Marketplace Rule 5635(c)(4) or 5635(c)(3), if
applicable, and the related guidance under Nasdaq IM 5635-1. A person who
previously served as an Employee or Director will not be eligible to receive
Awards under the Plan, other than following a bona fide period of
non-employment. Persons eligible to receive grants of Awards under this Plan are
referred to in this Plan as “Eligible Employees.” These Awards must be approved
by either a majority of the Company’s “Independent Directors” (as such term is
defined in Nasdaq Marketplace Rule 5605(a)(2)) or the Company’s compensation
committee, provided such committee comprises solely Independent Directors (the
“Independent Compensation Committee”) in order to comply with the exemption from
the stockholder approval requirement for “inducement grants” provided under Rule
5635(c)(4) of the Nasdaq Marketplace Rules. Nasdaq Marketplace Rule 5635(c)(4)
and the related guidance under Nasdaq IM 5635-1 (together with any analogous
rules or guidance effective after the date hereof, the “Inducement Award
Rules”).
 
(b)        Available Awards.  The Plan provides for the grant of the following
Awards: (i) Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock
Awards, (iv) Restricted Stock Unit Awards, (v) Performance Stock Awards, (vi)
Performance Cash Awards and (vii) Other Stock Awards.  All Options shall be
Nonstatutory Stock Options.
 
(c)         Purpose.  The Plan, through the grant of Awards, is intended to
provide (i) an inducement material for certain individuals to enter into
employment with the Company within the meaning of Rule 5635(c)(4) of the Nasdaq
Marketplace Rules, (ii) incentives for such persons to exert maximum efforts for
the success of the Company and any Affiliate and (iii) a means by which Eligible
Employees may be given an opportunity to benefit from increases in value of the
Common Stock.
 

2.
Administration.

 
(a)         Administration by Board.  The Board will administer the Plan;
provided, however, that Awards may only be granted by either (i) a majority of
the Company’s Independent Directors or (ii) the Independent Compensation
Committee. Subject to those constraints and the other constraints of the
Inducement Award Rules, the Board may delegate some of its powers of
administration of the Plan to a Committee or Committees, as provided in Section
2(c).
 
(b)         Powers of Board.  The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan and the Inducement
Award Rules:
 
1

--------------------------------------------------------------------------------

(i)          To determine: (A) who will be granted Awards; (B) when and how each
Award will be granted; (C) what type of Award will be granted; (D) the
provisions of each Award (which need not be identical), including when a person
will be permitted to exercise or otherwise receive cash or Common Stock under
the Award; (E) the number of shares of Common Stock subject to, or the cash
value of, an Award; and (F) the Fair Market Value applicable to an Award;
provided, however, that Awards may only be granted by either (i) a majority of
the Company’s Independent Directors or (ii) the Independent Compensation
Committee.
 
(ii)        To construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for administration of the
Plan and Awards.  The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement, in a
manner and to the extent it will deem necessary or expedient to make the Plan or
Award fully effective.
 
(iii)        To settle all controversies regarding the Plan and Awards granted
under it.
 
(iv)         To accelerate, in whole or in part, the time at which an Award may
be exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).
 
(v)          To suspend or terminate the Plan at any time.  Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.
 
(vi)        To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, by adopting amendments relating to
certain nonqualified deferred compensation under Section 409A of the Code and/or
to ensure the Plan or Awards granted under the Plan are exempt from, or
compliant with, the requirements for nonqualified deferred compensation under
Section 409A of the Code, subject to the limitations, if any, of applicable
law.  Except as provided in Section 9(a) relating to Capitalization Adjustments,
if required by applicable law or listing requirements, the Company shall seek
stockholder approval for any amendment of the Plan.  Except as otherwise
provided in the Plan or an Award Agreement, no amendment of the Plan will
materially impair a Participant’s rights under an outstanding Award without the
Participant’s written consent.
 
(vii)       To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Rule 16b-3.
 
(viii)      To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and (B)
such Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and (2)
subject to the limitations of applicable law, if any, the Board may amend the
terms of any one or more Awards without the affected Participant’s consent (A)
to clarify the manner of exemption from, or to bring the Award into compliance
with, Section 409A of the Code; or (B) to comply with other applicable laws or
listing requirements.
 
2

--------------------------------------------------------------------------------

(ix)        Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.
 
(x)         To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Eligible Employees who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).
 
(c)          Delegation to Committee.
 
(i)         General.  Subject to the terms of Section 4(b), the Board may
delegate some or all of the administration of the Plan to a Committee or
Committees.  If administration of the Plan is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee of the Committee
any of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board will thereafter be construed as being to
the Committee or subcommittee, as applicable).  Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable). 
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
 
(ii)         Rule 16b-3 Compliance.  The Committee may consist solely of two or
more Non-Employee Directors in accordance with Rule 16b-3.
 
(d)         Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
 
(e)         Repricing; Cancellation and Re-Grant of Awards.  Neither the Board
nor any Committee will have the authority to reduce the exercise, purchase or
strike price of any outstanding Option or SAR, unless the stockholders of the
Company have approved such an action within twelve (12) months prior to such an
event.
 

3.
Shares Subject to the Plan.

 
(a)         Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards will not exceed 2,100,000 shares.  Shares may be issued in
connection with a merger or acquisition as permitted by Nasdaq Marketplace Rule
5635(c) or, if applicable NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.
 
3

--------------------------------------------------------------------------------

(b)         Reversion of Shares to the Share Reserve. If an Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than stock), such expiration, termination or settlement
will not reduce (or otherwise offset) the number of shares of Common Stock that
may be available for issuance under the Plan.  If any shares of Common Stock
issued pursuant to an Award are forfeited back to or repurchased or reacquired
by the Company for any reason, including because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased or reacquired will revert to and
again become available for issuance under the Plan.  Any shares reacquired by
the Company in satisfaction of tax withholding obligations on an Award or as
consideration for the exercise or purchase price of an Award will again become
available for issuance under the Plan.
 
(c)          Source of Shares.  The stock issuable under the Plan will be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.
 

4.
Eligibility.

 
(a)         Eligibility for Specific Awards.  Awards may only be granted to
persons who are Eligible Employees described in Section 1(a) of the Plan, where
the Award is an inducement material to the individual’s entering into employment
with the Company or an Affiliate within the meaning of Rule 5635(c)(4) of the
Nasdaq Marketplace Rules or is otherwise permitted pursuant to Rule 5635(c) of
the Nasdaq Marketplace Rules, provided, however, that Awards may not be granted
to Eligible Employees who are providing Continuous Service only to any “parent”
of the Company, as such term is defined in Rule 405 of the Securities Act,
unless (i) the stock underlying such Awards is treated as “service recipient
stock” under Section 409A of the Code (for example, because the Awards are
granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that
such Awards are otherwise exempt from Section 409A of the Code, or (iii) the
Company, in consultation with its legal counsel, has determined that such Awards
comply with the distribution requirements of Section 409A of the Code.
 
(b)         Approval Requirements. All Awards must be granted either by a
majority of the Company’s independent directors or the Independent Compensation
Committee.
 

5.
Provisions relating to Options and Stock Appreciation Rights.

 
Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be Nonstatutory
Stock Options at the time of grant. The provisions of separate Options or SARs
need not be identical; provided, however, that each Award Agreement will conform
to (through incorporation of provisions hereof by reference in the applicable
Award Agreement or otherwise) the substance of each of the following provisions:
 
4

--------------------------------------------------------------------------------

(a)         Term.  No Option or SAR will be exercisable after the expiration of
10 years from the date of its grant or such shorter period specified in the
Award Agreement.
 
(b)         Exercise Price.  The exercise or strike price of each Option or SAR
will be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option or SAR on the date the Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Award if such Award is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Section 409A of the Code. 
Each SAR will be denominated in shares of Common Stock equivalents.
 
(c)         Purchase Price for Options.  The purchase price of Common Stock
acquired pursuant to the exercise of an Option may be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below.  The
Board will have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to use a
particular method of payment.  The permitted methods of payment are as follows:
 
(i)          by cash, check, bank draft or money order payable to the Company;
 
(ii)         pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
 
(iii)        by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
 
(iv)         by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company will accept a cash
or other payment from the Participant to the extent of any remaining balance of
the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued.  Shares of Common Stock will no longer be subject to
an Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; 
or
 
(v)          in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Agreement.
 
5

--------------------------------------------------------------------------------

(d)        Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR.  The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date.  The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Agreement
evidencing such SAR.
 
(e)          Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine.  In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs will apply:
 
(i)         Restrictions on Transfer.  An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (or pursuant to
subsections (ii) and (iii) below), and will be exercisable during the lifetime
of the Participant only by the Participant.  The Board may permit transfer of
the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.
 
(ii)         Domestic Relations Orders.  Subject to the approval of the Board or
a duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument.
 
(iii)        Beneficiary Designation.  Subject to the approval of the Board or a
duly authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, upon the death of the Participant the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.
 
(f)          Vesting Generally.  The total number of shares of Common Stock
subject to an Option or SAR may vest and become exercisable in periodic
installments that may or may not be equal.  The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options or SARs may vary.  The provisions of this Section(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.
 
6

--------------------------------------------------------------------------------

(g)         Termination of Continuous Service.  Except as otherwise provided in
the applicable Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date that is three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the applicable
Award Agreement, which period will not be less than thirty (30) days if
necessary to comply with applicable laws unless such termination is for Cause)
and (ii) the expiration of the term of the Option or SAR as set forth in the
Award Agreement.  If, after termination of Continuous Service, the Participant
does not exercise his or her Option or SAR (as applicable) within the applicable
time frame, the Option or SAR will terminate.
 
(h)         Extension of Termination Date.  Except as otherwise provided in the
applicable Award Agreement or other written agreement between the Participant
and the Company, if the exercise of an Option or SAR following the termination
of the Participant’s Continuous Service (other than for Cause and other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement.  In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.
 
(i)           Disability of Participant.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement, which period will not be less than six
(6) months if necessary to comply with applicable laws) and (ii) the expiration
of the term of the Option or SAR as set forth in the Award Agreement.  If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the applicable time frame, the Option or SAR (as
applicable) will terminate.
 
7

--------------------------------------------------------------------------------

(j)          Death of Participant.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service for a reason other than death, then the Option
or SAR may be exercised (to the extent the Participant was entitled to exercise
such Option or SAR as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance or by a person designated to exercise the Option or SAR upon the
Participant’s death, but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Award Agreement, which period will not be less than six
(6) months if necessary to comply with the applicable laws) and (ii) the
expiration of the term of such Option or SAR as set forth in the Award
Agreement.  If, after the Participant’s death, the Option or SAR is not
exercised within the applicable time frame, the Option or SAR (as applicable)
will terminate.
 
(k)         Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.
 
(l)          Non-Exempt Employees.  If an Option or SAR is granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, the Option or SAR will not be first exercisable for any
shares of Common Stock until at least six (6) months following the date of grant
of the Option or SAR (although the Award may vest prior to such date).
Consistent with the provisions of the Worker Economic Opportunity Act, (i) if
such non-exempt Employee dies or suffers a Disability, (ii) upon a Corporate
Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement, in
another agreement between the Participant and the Company, or, if no such
definition, in accordance with the Company’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six (6) months following the date of grant.  The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the Worker Economic Opportunity Act to ensure that
any income derived by a non-exempt employee in connection with the exercise,
vesting or issuance of any shares under any other Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Awards and are hereby incorporated by reference into such Award
Agreements.
 

6.
Provisions of Awards Other than Options and SARs.

 
(a)          Restricted Stock Awards.  Each Restricted Stock Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate.  To the extent consistent with the Company’s bylaws, at the
Board’s election, shares of Common Stock may be (i) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (ii) evidenced by a certificate, which
certificate will be held in such form and manner as determined by the Board. 
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical.  Each Restricted Stock Award Agreement will
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
8

--------------------------------------------------------------------------------

(i)         Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past or future services to the Company or an Affiliate, or (C) any
other form of legal consideration that may be acceptable to the Board, in its
sole discretion, and permissible under applicable law.
 
(ii)         Vesting.  Shares of Common Stock awarded under the Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
 
(iii)       Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant as of the date of termination of Continuous Service under the
terms of the Restricted Stock Award Agreement.
 
(iv)        Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.
 
(v)         Dividends.  A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.
 
(b)         Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement will be in such form and will contain such terms and conditions as the
Board deems appropriate.  The terms and conditions of Restricted Stock Unit
Award Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical.  Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:
 
(i)         Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award.  The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law.
 
(ii)         Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
 
(iii)       Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.
 
9

--------------------------------------------------------------------------------

(iv)        Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
 
(v)        Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all of the same terms and conditions of
the underlying Restricted Stock Unit Award Agreement to which they relate.
 
(vi)       Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement or other
written agreement between a Participant and the Company or an Affiliate, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.
 
(c)          Performance Awards.
 
(i)         Performance Stock Awards.  A Performance Stock Award is an Award
that is payable (including that may be granted, may vest or may be exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Board or Committee, in its sole discretion.  In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board or the
Committee may determine that cash may be used in payment of Performance Stock
Awards.
 
(ii)        Performance Cash Awards.  A Performance Cash Award is a cash award
that is payable contingent upon the attainment during a Performance Period of
certain Performance Goals.  A Performance Cash Award may also require the
completion of a specified period of Continuous Service.  At the time of grant of
a Performance Cash Award, the length of any Performance Period, the Performance
Goals to be achieved during the Performance Period, and the measure of whether
and to what degree such Performance Goals have been attained will be
conclusively determined by the Board or Committee, in its sole discretion.  The
Board or Committee may specify the form of payment of Performance Cash Awards,
which may be cash or other property, or may provide for a Participant to have
the option for his or her Performance Cash Award, or such portion thereof as the
Board may specify, to be paid in whole or in part in cash or other property.
 
10

--------------------------------------------------------------------------------

(iii)       Discretion.  A majority of the Company’s Independent Directors or
the Independent Compensation Committee retains the discretion to adjust or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.  Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement or the written terms
of a Performance Cash Award.
 
(d)        Other Stock Awards.  Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Awards
provided for under Section 5 and the preceding provisions of this Section 6. 
Subject to the provisions of the Plan, a majority of the Company’s Independent
Directors or the Independent Compensation Committee will have sole and complete
authority to determine the persons to whom and the time or times at which such
Other Stock Awards will be granted, the number of shares of Common Stock (or the
cash equivalent thereof) to be granted pursuant to such Other Stock Awards and
all other terms and conditions of such Other Stock Awards.
 

7.
Covenants of the Company.

 
(a)          Availability of Shares.  The Company will keep available at all
times the number of shares of Common Stock reasonably required to satisfy
then-outstanding Awards.
 
(b)         Securities Law Compliance.  The Company will seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan, as
necessary, such authority as may be required to grant Awards and to issue and
sell shares of Common Stock upon exercise or vesting of the Awards; provided,
however, that this undertaking will not require the Company to register under
the Securities Act, or other securities or applicable laws, the Plan, any Award
or any Common Stock issued or issuable pursuant to any such Award.  If, after
reasonable efforts and at a reasonable cost, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary or advisable for the lawful issuance and sale of Common
Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Common Stock upon exercise or vesting of such Awards
unless and until such authority is obtained. A Participant will not be eligible
for the grant of an Award or the subsequent issuance of cash or Common Stock
pursuant to the Award if such grant or issuance would be in violation of any
applicable securities law.
 
(c)         No Obligation to Notify or Minimize Taxes.  The Company will have no
duty or obligation to any Participant to advise such holder as to the tax
treatment or time or manner of exercising such Award.  Furthermore, the Company
will have no duty or obligation to warn or otherwise advise such holder of a
pending termination or expiration of an Award or a possible period in which the
Award may not be exercised.  The Company has no duty or obligation to minimize
the tax consequences of an Award to the holder of such Award.
 
11

--------------------------------------------------------------------------------

8.
Miscellaneous.

 
(a)          Use of Proceeds from Sales of Common Stock.  Proceeds from the sale
of shares of Common Stock pursuant to Awards will constitute general funds of
the Company.
 
(b)         Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant.  In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action approving the
grant contain terms (e.g., exercise price, vesting schedule or number of shares)
that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the papering of the Award Agreement
or related grant documents, the corporate records will control and the
Participant will have no legally binding right to the incorrect term in the
Award Agreement or related grant documents.
 
(c)          Stockholder Rights.  No Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Award has been entered into the books and records
of the Company.
 
(d)         No Employment or Other Service Rights. Nothing in the Plan, any
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto will confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state or foreign
jurisdiction in which the Company or the Affiliate is domiciled or incorporated,
as the case may be.
 
(e)          Change in Time Commitment.  In the event a Participant’s regular
level of time commitment in the performance of his or her services for the
Company and any Affiliates is reduced (for example, and without limitation, if
the Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.
 
12

--------------------------------------------------------------------------------

(f)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising the Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
 
(g)         Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii)  withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the maximum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Award as a
liability for financial accounting purposes); (iii) withholding cash from an
Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Award Agreement.
 
(h)         Electronic Delivery.  Any reference herein to a “written” agreement
or document will include any agreement or document delivered electronically,
filed publicly at www.sec.gov (or any successor website thereto) or posted on
the Company’s intranet (or other shared electronic medium controlled by the
Company to which the Participant has access).
 
(i)          Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company.  The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.
 
13

--------------------------------------------------------------------------------

(j)          Compliance with Section 409A of the Code.  Unless otherwise
expressly provided for in an Award Agreement, the Plan and Award Agreements will
be interpreted to the greatest extent possible in a manner that makes the Plan
and the Awards granted hereunder exempt from Section 409A of the Code, and, to
the extent not so exempt, in compliance with Section 409A of the Code.  If the
Board determines that any Award granted hereunder is not exempt from and is
therefore subject to Section 409A of the Code, the Award Agreement evidencing
such Award will incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code, and to the extent an
Award Agreement is silent on terms necessary for compliance, such terms are
hereby incorporated by reference into the Award Agreement.  Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
that is due because of a “separation from service” (as defined in Section 409A
of the Code without regard to alternative definitions thereunder) will be issued
or paid before the date that is six months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death, unless such distribution or payment can be made in a
manner that complies with Section 409A of the Code, and any amounts so deferred
will be paid in a lump sum on the day after such six month period elapses, with
the balance paid thereafter on the original schedule.
 
(k)         Clawback/Recovery.  All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions in an Award Agreement as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to voluntary terminate employment upon “resignation” for “good
reason” or for a “constructive termination” or any similar term under any plan
of or agreement with the Company.
 

9.
Adjustments upon Changes in Common Stock; Other Corporate Events.

 
(a)         Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a); and (ii) the class(es) and number of securities and price per
share of stock subject to outstanding Awards.  The Board will make such
adjustments, and its determination will be final, binding and conclusive.
 
(b)         Dissolution.  Except as otherwise provided in the Award Agreement,
in the event of a Dissolution of the Company, all outstanding Awards (other than
Awards consisting of vested and outstanding shares of Common Stock not subject
to a forfeiture condition or the Company’s right of repurchase) will terminate
immediately prior to the completion of such Dissolution, and the shares of
Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Award is providing Continuous
Service; provided, however, that the Board may, in its sole discretion, cause
some or all Awards to become fully vested, exercisable and/or no longer subject
to repurchase or forfeiture (to the extent such Awards have not previously
expired or terminated) before the Dissolution is completed but contingent on its
completion.
 
14

--------------------------------------------------------------------------------

(c)          Transaction.  The following provisions will apply to Awards in the
event of a Transaction unless otherwise provided in the instrument evidencing
the Award or any other written agreement between the Company or any Affiliate
and the Participant or unless otherwise expressly provided by the Board at the
time of grant of an Award.  In the event of a Transaction, then, notwithstanding
any other provision of the Plan, the Board may take one or more of the following
actions with respect to Awards, contingent upon the closing or completion of the
Transaction:
 
(i)          arrange for the surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) to assume or continue
the Award or to substitute a similar stock award for the Award (including, but
not limited to, an award to acquire the same consideration paid to the
stockholders of the Company pursuant to the Transaction);
 
(ii)         arrange for the assignment of any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to the
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
 
(iii)        accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of such Transaction as the Board determines (or, if the Board
does not determine such a date, to the date that is five days prior to the
effective date of the Transaction), with such Award terminating if not exercised
(if applicable) at or prior to the effective time of the Transaction; provided,
however, that the Board may require Participants to complete and deliver to the
Company a notice of exercise before the effective date of a Transaction, which
exercise is contingent upon the effectiveness of such Transaction;
 
(iv)        arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;
 
(v)         cancel or arrange for the cancellation of the Award, to the extent
not vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and
 
(vi)       make a payment, in such form as may be determined by the Board equal
to the excess, if any, of (A) the value of the property the Participant would
have received upon the exercise of the Award immediately prior to the effective
time of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise.  For clarity, this payment may be $0 if the value
of the property is equal to or less than the exercise price.  Payments under
this provision may be delayed to the same extent that payment of consideration
to the holders of the Company’s Common Stock in connection with the Transaction
is delayed as a result of escrows, earn outs, holdbacks or other contingencies.
 
15

--------------------------------------------------------------------------------

The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.
 
(d)         Change in Control.  An Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Award Agreement for such Award or as may be provided in
any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
automatically occur.
 

10.
Termination or Suspension of the Plan.

 
The Board may suspend or terminate the Plan at any time. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 

11.
Effective Date of the Plan.

 
The Plan will come into existence on the Effective Date.
 

12.
Choice of Law.

 
The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
 
13.          Definitions.  As used in the Plan, the following definitions will
apply to the capitalized terms indicated below:
 
(a)         “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act.  The Board will have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
 
(b)         “Award” means an Option, a Stock Appreciation Right, a Restricted
Stock Award, a Restricted Stock Unit Award, a Performance Stock Award, a
Performance Cash Award or an Other Stock Award.
 
(c)          “Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of an Award.
 
(d)         “Board” means the Board of Directors of the Company.
 
(e)          “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto).  Notwithstanding
the foregoing, the conversion of any convertible securities of the Company will
not be treated as a Capitalization Adjustment.
 
16

--------------------------------------------------------------------------------

(f)          “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events:  (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or (v)
such Participant’s gross misconduct. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause shall be
made by the Company, in its sole discretion.  Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Awards held by such Participant shall have
no effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.
 
(g)          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
 
(i)        any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, (C)
on account of the acquisition of securities of the Company by any individual who
is, on the IPO Date, either an executive officer or a Director (either, an “IPO
Investor”) and/or any entity in which an IPO Investor has a direct or indirect
interest (whether in the form of voting rights or participation in profits or
capital contributions) of more than 50% (collectively, the “IPO Entities”) or on
account of the IPO Entities continuing to hold shares that come to represent
more than 50% of the combined voting power of the Company’s then outstanding
securities as a result of the conversion of any class of the Company’s
securities into another class of the Company’s securities having a different
number of votes per share pursuant to the conversion provisions set forth in the
Company’s Amended and Restated Certificate of Incorporation; or (D) solely
because the level of Ownership held by any Exchange Act Person (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;
 
17

--------------------------------------------------------------------------------

(ii)        there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the IPO Entities;
 
(iii)       there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities;
 
(iv)        the stockholders of the Company approve or the Board approves a plan
of complete dissolution or liquidation of the Company, or a complete dissolution
or liquidation of the Company will otherwise occur, except for a liquidation
into a parent corporation; or
 
(v)        individuals who, on the IPO Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
 
Notwithstanding the foregoing definition or any other provision of the Plan, (A)
the term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.
 
18

--------------------------------------------------------------------------------

(h)          “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.
 
(i)          “Committee” means a committee of one or more Independent Directors
to whom authority has been delegated by the Board in accordance with Section
2(c).
 
(j)          “Common Stock” means the common stock of the Company having one
vote per share.
 
(k)          “Company” means Bionano Genomics, Inc., a Delaware corporation.
 
(l)          “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
 
(m)        “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors.  Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law.
 
(n)         “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
 
(i)          a sale or other disposition of all or substantially all, as
determined by the Board, in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
 
(ii)         a sale or other disposition of more than 50% of the outstanding
securities of the Company;
 
19

--------------------------------------------------------------------------------

(iii)       a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or
 
(iv)       a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
 
(o)          “Director” means a member of the Board.  Directors are not eligible
to receive Awards under the Plan with respect to their service in such capacity.
 
(p)          “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
 
(q)         “Dissolution” means when the Company, after having executed a
certificate of dissolution with the State of Delaware (or other applicable
state), has completely wound up its affairs.  Conversion of the Company into a
Limited Liability Company (or any other pass-through entity) will not be
considered a “Dissolution” for purposes of the Plan.
 
(r)          “Effective Date” means August 20, 2020.
 
(s)          “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.
 
(t)          “Entity” means a corporation, partnership, limited liability
company or other entity.
 
(u)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(v)         “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the IPO Date, is the Owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.
 
20

--------------------------------------------------------------------------------

(w)         “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)        If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock will be, unless otherwise determined by the Board, the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.
 
(ii)         Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value will be the closing selling price on the last preceding date for
which such quotation exists.
 
(iii)        In the absence of such markets for the Common Stock, the Fair
Market Value will be determined by the Board in good faith and in a manner that
complies with Section 409A of the Code.
 
(x)          “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of
securities of the Company, pursuant to which such securities are priced for the
initial public offering.
 
(y)          “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(z)          “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an “incentive stock option”
within the meaning of Section 422 of the Code.
 
(aa)        “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
 
(bb)       “Option” means a Nonstatutory Stock Option to purchase shares of
Common Stock granted pursuant to the Plan.
 
(cc)        “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement will be subject to the terms and conditions of the Plan.
 
(dd)       “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.
 
21

--------------------------------------------------------------------------------

(ee)        “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).
 
(ff)        “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant.  Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.
 
(gg)      “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
 
(hh)       “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
 
(ii)         “Performance Cash Award” means an award of cash granted pursuant to
the terms and conditions of Section 6(c)(ii).
 
(jj)         “Performance Criteria” means the one or more criteria that a
majority of the Company’s Independent Directors or the Independent Compensation
Committee will select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that will be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by a majority of the Company’s Independent Directors or
the Independent Compensation Committee: (i) sales; (ii) revenues; (iii) assets;
(iv) expenses; (v) market penetration or expansion; (vi) earnings from
operations; (vii) earnings before or after deduction for all or any portion of
interest, taxes, depreciation, amortization, incentives, service fees or
extraordinary or special items, whether or not on a continuing operations or an
aggregate or per share basis; (viii) net income or net income per common share
(basic or diluted); (ix) return on equity, investment, capital or assets; (x)
one or more operating ratios; (xi) borrowing levels, leverage ratios or credit
rating; (xii) market share; (xiii) capital expenditures; (xiv) cash flow, free
cash flow, cash flow return on investment, or net cash provided by operations;
(xv) stock price, dividends or total stockholder return; (xvi) development of
new technologies or products; (xvii) sales of particular products or services;
(xviii) economic value created or added; (xix) operating margin or profit
margin; (xx) customer acquisition or retention; (xxi) raising or refinancing of
capital; (xxii) successful hiring of key individuals; (xxiii) resolution of
significant litigation; (xxiv) acquisitions and divestitures (in whole or in
part); (xxv) joint ventures and strategic alliances; (xxvi) spin-offs, split-ups
and the like; (xxvii) reorganizations; (xxviii) recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings; (xxix)
or strategic business criteria, consisting of one or more objectives based on
the following goals: achievement of timely development, design management or
enrollment, meeting specified market penetration or value added, payor
acceptance, patient adherence, peer reviewed publications, issuance of new
patents, establishment of or securing of licenses to intellectual property,
product development or introduction (including, without limitation, discovery of
novel products, maintenance of multiple products in pipeline, product launch or
other product development milestones), geographic business expansion, cost
targets, cost reductions or savings, customer satisfaction, operating
efficiency, acquisition or retention, employee satisfaction, information
technology, corporate development (including, without limitation, licenses,
innovation, research or establishment of third party collaborations),
manufacturing or process development, legal compliance or risk reduction, patent
application or issuance goals, or goals relating to acquisitions, divestitures
or other business combinations (in whole or in part), joint ventures or
strategic alliances; and (xxx) other measures of performance selected by the
Company’s Independent Directors or the Independent Compensation Committee.
 
22

--------------------------------------------------------------------------------

(kk)       “Performance Goals” means, for a Performance Period, the one or more
goals established by a majority of the Company’s Independent Directors or the
Independent Compensation Committee for the Performance Period based upon the
Performance Criteria.  Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices. 
The Company’s Independent Directors or the Independent Compensation Committee
are authorized at any time in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants, (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development; (b) in recognition of, or in anticipation of,
any other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions; or
(c) in view of the Company’s Independent Directors or the Independent
Compensation Committee’s assessment of the business strategy of the Company,
performance of comparable organizations, economic and business conditions, and
any other circumstances deemed relevant. Specifically, the Company’s Independent
Directors or the Independent Compensation Committee are authorized to make
adjustment in the method of calculating attainment of Performance Goals and
objectives for a Performance Period as follows: (i) to exclude the dilutive
effects of acquisitions or joint ventures; (ii) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; and (iii)
to exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends. In addition, the
Company’s Independent Directors or the Independent Compensation Committee are
authorized to make adjustment in the method of calculating attainment of
Performance Goals and objectives for a Performance Period as follows: (i) to
exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles; (v) to exclude the effects to any statutory adjustments to corporate
tax rates; and (vi) to make other appropriate adjustments selected by the
Company’s Independent Directors or the Independent Compensation Committee.
 
23

--------------------------------------------------------------------------------

(ll)        “Performance Period” means the period of time selected by a majority
of the Company’s Independent Directors or the Independent Compensation Committee
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of an
Award.  Performance Periods may be of varying and overlapping duration, at the
sole discretion of a majority of the Company’s Independent Directors or the
Independent Compensation Committee.
 
(mm)     “Performance Stock Award” means an Award granted under the terms and
conditions of Section 6(c)(i).
 
(nn)       “Plan” means this Bionano Genomics, Inc. 2020 Inducement Plan, as it
may be amended.
 
(oo)        “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).
 
(pp)       “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
 
(qq)       “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).
 
(rr)       “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.
 
(ss)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
 
(tt)         “Securities Act” means the Securities Act of 1933, as amended.
 
(uu)       “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
 
(vv)       “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement will be subject to the terms and conditions of the
Plan.
 
(ww)      “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
 
(xx)        “Transaction” means a Corporate Transaction or a Change in Control.



24

--------------------------------------------------------------------------------